Order entered April 1, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01329-CV

                              ALBERT LUTTERODT, Appellant

                                                 V.

                 EMILY LANE OWNERS ASSOCIATION, INC., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-12-12648-G

                                             ORDER
       On February 13, 2015, on the parties’ agreed joint motion, we ordered court reporter

Vielica Dobbins to file, within fifteen days, a supplemental record containing the trial exhibits.

Ms. Dobbins did not file the record, but on March 16, 2015 informed us by letter that the exhibits

were not filed at the time the record was originally filed because appellant’s counsel “declined”

to pay for the exhibits. Ms. Dobbins further informed us that appellant’s counsel has been

advised again of the cost for the production of the exhibits and that the exhibits will be filed once

payment arrangements are made. To date, no supplemental record has been filed.

       Pursuant to Texas Rule of Appellate Procedure 35.3, the reporter is responsible for filing

the record only if the party responsible for paying for the record has paid the fee, has made

satisfactory arrangements to pay the fee, or is entitled to appeal without prepayment of costs.
See TEX. R. APP. P. 35.3(b)(3). Nothing in our record reflects appellant is entitled to appeal

without paying the fee. Accordingly, we ORDER appellant to file, no later than April 15, 2015,

written verification that he has paid, or made arrangements to pay, the fee for the exhibits. We

caution appellant that failure to comply may result in the appeal being submitted without the trial

exhibits. See id. 37.3(c).




                                                     /s/    CRAIG STODDART
                                                            JUSTICE